EXHIBIT 10.2
 
First Amendment to Management Agreement


This First Amendment to Management Agreement is dated January 27, 2014 and is
entered into by and between SearchCore, Inc. (“SC”) and Tattoo Interactive, LLC
(“TI”).
 
RECITALS
 
WHEREAS, SC and TI are parties to that certain Management Agreement dated
January 21, 2013 (the “Management Agreement”);
 
WHEREAS, both SC and TI wish to amend the Management Agreement in certain
respects as provided below.
 
AGREEMENT
 
1. The Management Agreement is amended as follows:
 
A. Section 5A of the Management Agreement is amended and restated in its
entirety as follows:
 
“A. Commencing January 1, 2014, TI shall have no further obligations to
reimburse SearchCore for any expenses or costs related to the Management
Services, of any kind or nature.”
 
B. Section 6 of the Management Agreement is amended and restated in its entirety
as follows:
 
“6. Term and Termination.”


A. The initial term of this Agreement shall be from the Effective Date until
April 30, 2014 (the “Initial Term”). After the Initial Term, this Agreement
shall be subject to renewal as follows, unless terminated in accordance with the
provisions of Sections 6B or Section 6C below. The Initial Term may only be
extended by a separate written agreement executed by the Parties (if so
extended, the “Extended Initial Term”). If the Parties do not so extend the
Initial Term, this Agreement shall terminate on the close of business on April
30, 2014 without the need for further notice or action by TI. If the Parties
agree to the Extended Initial Term, this Agreement shall thereafter
automatically renew for successive one (1) year terms (each, a “Renewal Term”).
 
B. This Agreement may be terminated by either Party at any time if:


i.
the other Party materially breaches any its obligations under this Agreement and
fails to cure such breach (if the breach is reasonably susceptible to cure) to
the reasonable satisfaction of the non-breaching Party within thirty (30) days
of its receipt of notice thereof from the non-breaching Party; or



 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
ii.
the other Party becomes the subject of any voluntary or involuntary proceeding
in bankruptcy, liquidation, dissolution, receivership, attachment, or assignment
or composition for the benefit of creditors.

 
C. This Agreement may be terminated by TI or SearchCore during the sixty (60)
day period following the Extended Initial Term or any Renewal Term if the
applicable Annual Designated Gross Revenue goal set forth in Exhibit A for the
prior one (1) year term has not been met. Notwithstanding the foregoing, if
SearchCore fails to meet the Annual Designated Gross Revenue goal set forth on
Exhibit A for the Extended Initial Term or any Renewal Term, SearchCore shall
have the right to continue the term of this Agreement by paying to TI, within
sixty (60) days of the end of the Extended Initial Term or any Renewal Term, as
applicable, an amount in cash equal to the difference between the Annual
Designated Revenue Goal and the actual advertising revenue. In the event of a
termination by SearchCore pursuant to this subsection, SearchCore agrees that,
for a period of one (1) year following the date of termination, it will not
engage in the marketing and promotion of any tattoo related websites.”
 
C. Section 7 is amended by the addition of a new Section 7D as follows:
 
“D. Notwithstanding the foregoing, SearchCore will pay not less that the
following minimum payments to TI for the following periods:
 
Minimum Payment Due to TI
Period
$15,000
For each of February, March and April of 2014
$25,000
For each month during the Extended Initial Term

 
D. Section 11 of the Management Agreement is amended by the addition of the
following sentence at the end of that Section:
 
“For the avoidance of doubt, SearchCore shall not be eligible to receive the
equity compensation set forth on Exhibit B by reason of making any payments
under Section 6C to continue or avoid termination of this Agreement by TI.”
 
E. Exhibit A to the Management Agreement is hereby replaced in its entirety by
Exhibit A, attached hereto.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
F. Exhibit B to the Management Agreement is hereby replaced in its entirety by
Exhibit B, attached hereto.
 
2. Other than as amended herein, all other terms and provisions in the
Management Agreement shall remain in full force and effect in accordance with
their terms.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 
 

 “SearchCore”      “TI”   SearchCore, Inc.,     Tattoo Interactive, LLC   a
Nevada corporation     a California limited liability company            
/s/ James Pakulis
   
/s/ Jonathan Kaye
 
By: James Pakulis
   
By: Jonathan Kaye
 
Its: President and Chief Executive Officer
   
Its: Member
 

 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
Exhibit A
Revenue Benchmarks
 
Extended Initial Term or Renewal Term
 
Annual Designated Gross Revenue
 
Period commencing on January 21, 2014 and ending January 20, 2015
  $ 807,887  
Each Renewal Term thereafter
  $ 2,797,814  

 
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 


Exhibit B
Equity Ownership
 
Equity Earnings Benchmarks
     
Year: January 21, 2014 – January 20, 2015
     
Advertising Revenue for 5% Equity Stake
  $ 1,009,858.78  
Advertising Revenue for 10% Equity Stake
  $ 1,346,478.38  
Advertising Revenue for 15% Equity Stake
  $ 1,683,097.97            
Year 2: First Renewal Term
       
Advertising Revenue for 5% Equity Stake
  $ 3,497,267.81  
Advertising Revenue 10% Equity Stake
  $ 4,663,023.75  
Advertising Revenue for 15% Equity Stake
  $ 5,828,779.69            
Per Renewal Term until Equity Cap 50%
       
Advertising Revenue for 5% Equity Stake
  $ 3,497,267.81  
Advertising Revenue for 10% Equity Stake
  $ 4,663,023.75  
Advertising Revenue 15% Equity Stake
  $ 5,828,779.69  

 
 
 
 
 
 
Page 5 of 5

--------------------------------------------------------------------------------